DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/JP2018/046731 12/19/2018. 
                                                            Oath/Declaration
3.   The oath/declaration filed on 07/10/2020 is acceptable.
                                                                    Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 07/10/2020.
                                                                Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                                  Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

        Claim 8 recites the limitation "an interlayer insulating layer of the base" in line 3. There is insufficient antecedent basis for this limitation in the claim.
        Claim 10 recites the limitation "the lower wiring" in line 3. There is insufficient antecedent basis for this limitation in the claim.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1-2 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (U.S. Publication No. 2006/0012295 A1) in view of Song (U.S. Publication No. 2014/0353609 A1).
Regarding claim 1, Kobayashi discloses a display device comprising: 
            an organic electroluminescence (EL) layer (33, para [0063]) formed on a circuit portion (4, Fig. 2 and para [0060]), which is formed on a substrate (2), with an insulating film (11/13) interposed therebetween;
             a cathode electrode (34) formed on the organic EL layer (33) in common to all pixels (P and para [0046]); and
               a wiring (27, para [0060]) provided on an outer peripheral portion (8) of an effective pixel region and electrically connecting the cathode electrode (34) to a wiring of the circuit portion (4) (e.g. Fig. 3 and para [006]) and [0063]),
     Kobayashi discloses the features of the claimed invention as discussed above, but does not disclose the wiring is made of metal and wherein the metal wiring has a recess or a projection on a contact surface in a connection portion with the cathode electrode.
     Song, however, suggests the wiring (36) is made of metal (e.g. Fig. 4 and aluminum, para [0022]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material wiring teaching of Song with Kobayashi because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the electric resistance of the wiring . MPEP 2144.06.
      Kobayashi and Song discloses the features of the claimed invention as discussed above the metal wiring (36) has a recess or a projection (embossed structure, para [0064]) on a contact surface in a connection portion with the cathode electrode (19) (e.g. Fig. 4 or 7 and para [0064]).

          Regarding claim 2, Kobayashi and Song (citations to Kobayashi unless otherwise noted) discloses wherein a plurality of recesses or projections (embossed structure of 36) is provided on the contact surface with the cathode electrode (19) (e.g. Fig. 4).
          With respect to process claim 15, prior art device render obvious a claimed process, in its normal and usual operation, and it would necessary perform the method claim. MPEP2112.02.
8.    Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi and Song in view of KANG et al, hereafter “KANG” (U.S. Publication No. 2017/0207288 A1).
       Regarding claim 13, Kobayashi and Song discloses the features of the claimed invention as discussed above, but does not disclose wherein the recess is laid out in a lattice shape, a rosary connection shape, or a jagged connection shape.
      KANG, however, discloses the conductive wirings (200) may have a mesh (or a lattice) structure including a plurality of slits (e.g., openings) in the pixel regions 10 (e.g. Fig. 2 and para [0050]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kobayashi and Song to provide wherein the recess is laid out in a lattice shape, a rosary connection .
9.    Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi and Song in view of Yamazaki et al, hereafter “Yamazaki” (U.S. Publication No. 2006/0027804 A1).
       Regarding claim 14, Kobayashi and Song discloses the features of the claimed invention as discussed above, but does not disclose wherein the substrate on which the circuit portion is formed includes a semiconductor substrate.
     Yamazaki, however, discloses the substrate on which the circuit portion is formed includes a semiconductor substrate (e.g. Fig. 29A and para [0105]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kobayashi and Song to provide the substrate on which the circuit portion is formed includes a semiconductor substrate as taught by Yamazaki for a purpose of improving the performance of the display device.
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the recess or the projection has a tapered surface with a taper angle equal to or smaller than an angle that allows 
        Claims 4, 7, 9 and 11are directly depend on claims 3, 6, 8 and 10, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892